EXHIBIT 10.2
 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
(Non-Director Employees)




THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") entered into as of the
__ day of January, 20__, by and between Urstadt Biddle Properties Inc., a
Maryland corporation (the "Company"), and _____________, an individual employed
by the Company (the "Participant").
 
WITNESSETH:


WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors, the Urstadt Biddle Properties Inc. Amended and Restated Restricted
Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award of the
Company subject to the terms and conditions of this Agreement and the Plan.


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:


1.           Grant of Restricted Stock.  Subject to the terms and conditions
hereinafter set forth, the Participant is hereby granted a Restricted Stock
Award of ____ Class A Common Shares, par value $.01 per share, of the Company
(the "Restricted Stock").


2.           Issuance of Restricted Stock.  The number of shares of Restricted
Stock granted under Section 1 hereof shall be recorded on the books of the
Company in the name of the Participant.  The Company shall instruct its stock
transfer agent to place a stop transfer order on the Restricted Stock until such
time as the Restrictions thereon shall lapse.  In the event that the Participant
shall forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3. Vesting.   [Subject to the satisfaction of the obligations of Tax-Related
Items as set forth in Section 7 hereof,] the Participant shall vest in the
Restricted Stock Award granted hereunder, and all Restrictions thereon shall
lapse, upon the [fifth][third] anniversary of the date of grant hereunder if the
Participant is still employed by the Company on that date.  Except as provided
in Paragraph 4(b) and (c) below, prior to such [fifth][third] anniversary, no
portion of the Restricted Stock Award shall be vested.


4.           Termination of Employment During the Restricted Period.


In the event that during the term of the Restricted Period the Participant's
status as an employee of the Company terminates:
 
(a)  
for any reason other than death, Disability or Retirement, the Participant shall
forfeit any and all Restricted Stock Awards whose Restrictions have not lapsed;
or,



(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination; or,

 
(c)  
by reason of Retirement, all Awards shall continue to vest as if Retirement had
not occurred until such time as the Restrictions lapse; provided, however, that
if the retired Participant, prior to the completion of any or all Restricted
Periods, accepts employment or provides services to any organization other than
the Company that is engaged primarily in the ownership and/or management or
brokerage of shopping centers in The New York – Northern New Jersey – Long
Island, NY-NJ-CT-PA, Metropolitan Statistical Area as defined by the Bureau of
Labor Statistics, the Participant will forfeit any and all Restricted Stock
Awards whose Restrictions have not lapsed.

 
5.           Forfeiture.  All shares of non-vested Restricted Stock shall be
automatically forfeited to the Company if the Board of Directors of the Company,
in its sole, absolute and non-reviewable discretion, determines that the
Participant (a) has breached a material contract obligation to the Company
including, without limitation, material provisions in any employment or
confidentiality agreement, or (b) has ceased to perform the Participant's job to
a reasonably satisfactory standard.


6.           Rights to Dividends.  Subject to the terms and conditions hereof,
during the Restricted Period the Participant shall have the right to receive any
dividends declared and other distributions paid with respect to the shares of
Restricted Stock as such are declared and paid to shareholders with respect to
Common Shares and Class A Common Shares of the Company generally.


7.           Withholding Tax Liability.  [Prior to any relevant taxable or tax
withholding event, the Participant must pay or make adequate arrangements
satisfactory to the Company to satisfy all income tax, social insurance, payroll
tax or other tax-related items related to the Participant's participation in the
Plan and legally applicable to the Participant (the "Tax-Related Items").  In
this regard, the Participant hereby authorizes the Company in its sole
discretion and without any notice to or additional authorization by the
Participant, to satisfy their withholding obligations with regard to all
Tax-Related Items by one or a combination of a combination of the following:


(a)  
withholding from the Participant's wages or other cash compensation paid to the
Participant by the Company; or,



(b)  
reacquiring from the Participant vested whole shares of Restricted Stock in an
amount equal to the aggregate withholding obligation as determined by the
Company; provided that any reacquisition from an executive officer shall be
approved by the Compensation Committee; or,



(c)  
withholding from proceeds of the sale of vested shares of Restricted Stock,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant's behalf pursuant to this authorization without
further consent), to the extent and in the manner permitted by all applicable
securities laws, including many any necessary securities registration or taking
any other necessary actions.]1



8.           Transfer Restrictions.  The shares of Restricted Stock may not be
transferred, assigned, pledged, hypothecated or otherwise encumbered, and shall
not be subject to execution, attachment, garnishment or other similar legal
process.  Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
encumber or dispose of such shares, the shares immediately shall be forfeited to
the Company.


  9.           Construction; No Contract of Employment.  Nothing contained in
this Agreement, nor the granting of the Restricted Stock Award hereunder, shall
be construed as giving the Participant or any other person any legal or
equitable rights against the Company or any subsidiary or any director, officer,
employee or agent thereof, except for those rights as are herein
provided.  Under no circumstances shall this Agreement be construed as an
express or implied contract of continuing employment for the Participant, nor
shall the Restricted Stock Award granted hereunder in any manner obligate the
Company, or any subsidiary or affiliate of the Company, to continue the
employment of the Participant.


10.           Miscellaneous.  This Agreement is subject to the terms and
conditions of the Plan, as the Plan may be from time to time amended.  The
provisions of the Plan are incorporated herein by reference, and the capitalized
terms used but undefined herein shall have the same meanings as set forth in the
Plan.  The Participant acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.  Any inconsistency between
this Agreement and the Plan shall be resolved in favor of the Plan.




URSTADT BIDDLE PROPERTIES INC.




By________________________________
Name:                   
Title:




PARTICIPANT




___________________________________
Name:





--------------------------------------------------------------------------------

1 Alternative language:  "The Company shall have the right to withhold any
income or other taxes due upon transfer of shares to the Participant or the
lapse of Restrictions, including the right to withhold shares or sell shares
where appropriate."